Affirmed and Opinion filed December 2, 2004








Affirmed and Opinion filed December 2, 2004.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01154-CR
____________
 
TIMOTHY MARCELLUS
GRANT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th
District Court
Harris County, Texas
Trial Court Cause No. 940,062
 

 
O P I 
N  I  O  N
Appellant Grant was sentenced to thirty
years’ confinement after a jury found him guilty of failing to register as a
sex offender; the charge was enhanced by Grant’s two prior felony
convictions.  Appellant contends the
evidence is legally and factually insufficient to support the conviction.  Appellant further contends section 62.04 of
the Texas Code of Criminal Procedure violates the United States and Texas
constitutions.  Because we find no merit
in these contentions, we affirm.




FACTUAL
AND PROCEDURAL BACKGROUND
Appellant was
required to register as a sex offender by chapter 62 of the Texas Code of
Criminal Procedure because he previously had been convicted of a reportable
offense.  In February of 2003, appellant
was living in a halfway home while working and attending classes as a condition
of his parole.  On February 7, 2003,
appellant left for work and never returned to the halfway home.  Police arrested appellant on April 28, 2003,
and he was charged with failing to report, as required, within seven days of
his intended change of address.  A jury
convicted appellant of this offense and found that two enhancement paragraphs
were true.  The trial court then
sentenced appellant to thirty years’ imprisonment.
ANALYSIS
Chapter 62 of the Texas Code of Criminal
Procedure outlines the reporting requirements for persons convicted of a sexual
offense.  If a person who is required to
register “intends to change address,” Article 62.04 requires the person to
“report in person  to . . . the person’s
primary registration authority” and to “provide the authority . . . with the
person’s anticipated move date and new address.”  Tex.
Code Crim. P. art. 62.04.  This
must be done “not later than the seventh day before the intended change.”  Id.
Legal and Factual Sufficiency Challenges
Appellant contends the evidence is legally
insufficient because there is no proof that he ever intended to move but,
instead, simply left unexpectedly. 
Because his departure was not planned, appellant argues the State failed
to prove he intended to move, and failed to prove he had an anticipated move
date and new address.  The following
evidence supports the jury’s verdict. 
The State showed appellant left the halfway home, where he had been
living on February 7, 2003, and did not return. 
The State also showed that, shortly before his departure, appellant
discussed moving in with a friend who was an evangelist.  Appellant admitted he left the halfway home
and did not return.  Finally, the State
showed appellant never contacted his primary registration authority to report
his anticipated move date and new address. 





Viewing this evidence in the light most
favorable to the verdict, a rational jury could have found beyond a reasonable
doubt that appellant was subject to the reporting requirement and that
he violated article 62.04.  See
Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781 (1979); Wesbrook
v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 1984) (en banc).  We find the evidence legally sufficient to
support appellant’s conviction.  See
Herrell v. State, No. 02-03-055-CR, 2004 WL 1175311, at *1–2 (Tex.
App.—Fort Worth May 27, 2004, no pet.) (not designated for publication)
(holding evidence was legally sufficient to support conviction under 62.04 when
appellant left his halfway home without notice and previously had expressed a
desire to move in with his brother); Perez v. State, No. 06-03-00067-CR,
2004 WL 351812, at *1–2 (Tex. App.—Texarkana Feb. 25, 2004, pet. ref’d) (not designated
for publication) (holding evidence was legally sufficient to support conviction
under 62.04 when appellant maintained there was no evidence of his intention to
leave nor that he anticipated leaving his halfway home).
Appellant also contends the evidence is
factually insufficient to support his conviction.  Appellant testified that, although he
realized his sudden departure was a parole violation, he did not think he had
violated the reporting requirements.  Additionally,
appellant points to testimony that he never expressed an intent to move out of
the halfway home, either to the halfway home’s employees or to his parole
officer.  Viewing the evidence that
supports the verdict, we do not find it is too weak to support proof of guilt
beyond a reasonable doubt.  See Zuniga
v. State, 144 S.W.3d 477, 484 (Tex. Crim. App. 2004); see Herrell,
2004 WL 1175311, at *1–2 (holding evidence was factually sufficient in similar
circumstances); Perez, 2004 WL 351812, at *1–2 (holding evidence was
factually sufficient in face of similar contentions).  Nor do we find the contrary evidence so
strong that the beyond-a-reasonable-doubt standard could not have been met.  See Zuniga, 144 S.W.3d at 485.  We find the evidence factually sufficient to
support appellant’s conviction.
 
 




Constitutional Challenge
In appellant’s final point of error, he asserts that article
62.04 is unconstitutional because it is impermissibly vague.  A statute is impermissibly vague if it does
either of the following: 1) fails to give a person of ordinary intelligence
fair notice that his or her contemplated conduct is forbidden by statute,  Papachristou v. City of Jacksonville,
405 U.S. 156, 162 (1972); Cotton v. State, 686 S.W.2d 140, 141 (Tex.
Crim. App. 1985), or 2) encourages arbitrary and erratic arrests and
convictions, Cotton, 686 S.W.2d at 141. 
Because article 62.04 does not implicate any First Amendment rights, we
need only review the statute to determine whether it is impermissibly vague as
applied to appellant. See Clark v. State, 665 S.W.2d 476, 483 (Tex.
Crim. App. 1984) (en banc) (“Turning to appellant’s vagueness challenge, since
no First Amendment rights are involved, we need only scrutinize the Act to
determine whether it is impermissibly vague as applied to appellant’s
conduct.”) (citing Village of Hoffman Estates v. Flipside, Hoffman Estates,
Inc., 455 U.S. 489 (1982)); Rodriguez v. State, 47 S.W.3d 86, 88
(Tex. App.—Houston [14th Dist.] 2001, pet. ref’d) (“Where no First Amendment
rights are involved, however, the court need only examine the statute to
determine whether it is impermissibly vague as applied to the appellant’s
specific conduct.”) (citations omitted); Ex parte Mercado, No.
14-02-00750-CR, 2003 WL 1738452, at *6 (Tex. App.—Houston [14th Dist.] Apr. 3,
2003, no pet.) (“Because we find no authority suggesting sex offenders have a
constitutionally-protected right under the First Amendment . . . we look only
to see if [Chapter 62] is impermissibly vague as applied to appellant’s
conduct.”) (citations omitted).  




However, to make an as-applied challenge on appeal, appellant
must have made a timely, specific objection in the trial court.  Curry v. State, 910 S.W.2d 490, 496
(Tex. Crim. App. 1995) (stating that appellant’s ‘as applied’ challenge to a
statute for vagueness was not preserved because no specific, timely objection
was made); McGowan v. State, 938 S.W.2d 732, 742 (Tex. App.—Houston
[14th Dist.] 1997), aff’d, 975 S.W.2d 621 (Tex. Crim. App. 1998) (“We
conclude that a challenge to the constitutionality of a statute as applied
falls into the class of rights that may be forfeited by failure to assert
them.”).  We have reviewed the record and
find that appellant failed to make this objection before his appeal.  Because appellant did not preserve his
as-applied challenge in the trial court, he cannot raise the issue on
appeal.  See Curry, 910 S.W.2d at
496; McGowan, 938 S.W.2d at 742.
Finding no merit in appellant’s points of
error, we affirm his conviction. 
 
 
 
/s/      Wanda McKee Fowler
Justice
 
 
 
 
Judgment
rendered and Opinion filed December 2, 2004.
Panel
consists of Justices Hudson, Fowler, and Frost.
Publish
— Tex. R. App. P. 47.2(b).